UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4817


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JUVENILE MALE, #4,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (7:08-cr-00006-FL-4)


Submitted:    November 30, 2009             Decided:   January 4, 2010


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert J. McAfee, MCAFEE LAW, P.A., New Bern, North Carolina,
for Appellant.   George E. B. Holding, United States Attorney,
Anne M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Juvenile male (Appellant) appeals the district court’s

finding that he was a juvenile delinquent.                       The court determined

that Appellant committed three acts of delinquency: conspiracy

to   commit    larceny,      in   violation      of     18   U.S.C.      §   661    (2006);

breaking and entering, in violation of N.C. Gen. Stat. § 14-

54(a) (2007), as assimilated by 18 U.S.C. §§ 2, 13, 5032 (2006);

and larceny, in violation of 18 U.S.C. §§ 2, 661, 5032 (2006).

On appeal, Appellant argues that the district court erred in

denying his motion to dismiss the criminal information as barred

by   the   Double     Jeopardy       Clause,    and     that     the    court   erred       in

denying    his    motions      for     judgment       of     acquittal       because       the

evidence was insufficient to establish that he participated in

the charged crimes.          We affirm.

              Appellant      first    argues     that      his   prosecution        in     the

district      court   violated        his   rights      against        double      jeopardy

because    the   Commanding       Officer       of   the     Marine     Corps      Base    had

already taken punitive action against him.                        This court reviews

double jeopardy issues de novo.                 United States v. Holbrook, 368

F.3d   415,    424    (4th    Cir.     2004).         “The     Clause    protects         only

against the imposition of multiple criminal punishments for the

same offense.”        Hudson v. United States, 522 U.S. 93, 99 (1997).

In analyzing this issue, we follow the framework established in

Hudson.    552 U.S. at 99-100.              Our review of the record leads us

                                            2
to conclude that the district court properly denied Appellant’s

motion to dismiss on Double Jeopardy grounds.

               Appellant next argues that the district court erred in

denying    his        motions     for   judgment      of     acquittal     because       the

evidence was insufficient to establish his guilt.                            He does not

contest that the charged crimes occurred, but asserts that the

evidence did not establish that he was involved in the offenses.

       The standard of review in criminal cases where the
       district court sits in judgment without a jury is
       well-settled.   We review findings on factual issues
       other than the ultimate issue of guilt using the
       clearly erroneous test.     On the ultimate issue of
       guilt, we review the district court’s finding to
       determine if it is supported by substantial evidence.

United States v. Lockhart, 382 F.3d 447, 451 (4th Cir. 2004).

In     determining          whether     the       evidence     in    the      record      is

substantial, this court views the evidence in the light most

favorable      to     the    Government,      and    inquires       whether      there    is

evidence       that    a    reasonable     finder     of     fact    could      accept   as

adequate and sufficient to establish a defendant’s guilt beyond

a reasonable doubt.               United States v. Burgos, 94 F.3d 849, 862

(4th    Cir.    1996)       (en   banc).      In    this   case     we   find    that    the

district court properly denied Appellant’s motions for judgment

of acquittal as the evidence was sufficient to establish his

guilt.

               Accordingly we affirm the district court’s judgment.

We   dispense       with     oral   argument       because    the    facts      and   legal

                                              3
conclusions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                4